

115 HR 2996 IH: Supplemental Nutrition Assistance Program Reform Act of 2017
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2996IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Graves of Louisiana introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to modify the work requirement applicable to
			 able-bodied adults without dependents.
	
 1.Short titleThis Act may be cited as the Supplemental Nutrition Assistance Program Reform Act of 2017. 2.Work requirements for able-bodied adults without dependents (a)Declaration of policySection 2 of the Food and Nutrition Act of 2008 (7 U.S.C. 2011) is amended by adding at the end the following: Congress further finds that it should also be the purpose of the supplemental nutrition assistance program to increase employment, to encourage healthy marriage, and to promote prosperous self-sufficiency, which means the ability of households to maintain an income above the poverty level without services and benefits from the Federal Government..
			(b)Definitions
 (1)FoodSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended by inserting before the period at the end the following: , except that a food, food product, meal, or other item described in this subsection shall be considered a food under this Act only if it is an essential (as determined by the Secretary).
 (2)Supervised job searchSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended— (A)by redesignating subsections (t) through (v) as subsections (u) through (w), respectively; and
 (B)by inserting after subsection (s) the following:  (t)Supervised job searchThe term supervised job search means a job search program that has the following characteristics:
 (1)The job search occurs at an official location where the presence and activity of the recipient can be directly observed, supervised, and monitored.
 (2)The entry, time onsite, and exit of the recipient from the official job search location are recorded in a manner that prevents fraud.
 (3)The recipient is expected to remain and undertake job search activities at the job search center. (4)The quantity of time the recipient is observed and monitored engaging in job search at the official location is recorded for purposes of compliance with the work and work activation requirements of sections 6(o) and 30..
 (c)Work requirement for able-Bodied adults without dependentsSection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended— (1)in paragraph (2)—
 (A)in the matter preceding subparagraph (A) by striking not less than 3 months (consecutive or otherwise) and inserting more than 1 month; (B)in subparagraph (C) by striking or at the end;
 (C)in subparagraph (D) by striking the period at the end and inserting ; or; and (D)by adding at the end the following:
						
 (E)participate in supervised job search for at least 8 hours per week.; (2)in paragraph (4), by adding at the end the following:
					
 (C)TerminationSubparagraph (A) shall not apply with respect to any fiscal year that begins after the date of the enactment of the Supplemental Nutrition Assistance Program Reform Act of 2017.;
 (3)in paragraph (6)— (A)in the paragraph heading by striking 15-PERCENT and inserting 5-PERCENT;
 (B)in subparagraph (A)(ii)(IV) by striking 3 months and inserting 1 month; and (C)in subparagraph (D) by striking 15 percent and inserting 5 percent; and
 (4)by adding at the end the following:  (8)Promoting workAs a condition of receiving supplemental nutrition assistance program funds under this Act, a State agency shall provide each individual subject to the work requirement of this subsection with the opportunity to participate in an activity selected by the State from among the options described in subparagraphs (B), (C), and (E) of paragraph (2).
 (9)Penalties for inadequate state performanceIf a State agency fails to fully comply with this section, including the requirement to terminate the benefits of individuals who fail to fulfill the work requirements described in paragraph (2) during a fiscal quarter, the funding allotment of the State for the supplemental nutrition assistance program shall be reduced by 10 percent for the quarter that begins 180 days after the first day of the quarter in which the noncompliance occurred..
				